ORDER
This matter having been duly presented to the Court on the petition of VIVIAN M. HAMMER of CLIFTON, who was admitted to the bar of this State in 1990, to be transferred to disability inactive status and to defer the ethics proceedings pending against her in District XIV-00-0257E,
And good cause appearing;
*70It is ORDERED that VIVIAN M. HAMMER is hereby transferred to disability inactive status pursuant to Rule 1:20-12, effective immediately, and until the further Order of the Court; and it is further
ORDERED that petition to defer the ethics proceedings in District XIV-00-0257E is denied, provided, however, that counsel shall consult with the Special Master to arrange for the perpetuation of testimony and the development of the record in a manner that does not require respondent to participate in any way that would have a detrimental effect on her health; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by VIVIAN M. HAMMER pursuant to Rule 1:21-6 shall be restrained form disbursement except on application to this Court for good cause shown and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court.